Citation Nr: 1105646	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUE

Entitlement to additional nonservice-connected pension benefits, 
for the calendar years 2001 to the present, to include whether 
health care expenses were properly accounted for in the 
computation of the nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision, dated May 26, 2006, by the 
Milwaukee (Wisconsin) Pension Center of the Department of 
Veterans Affairs (VA).  The record indicates that when the 
appellant originally filed his claim for benefits, the claim was 
being processed by the Jackson, Mississippi, Regional Office 
(RO).  The claim has since been transferred to the Detroit, 
Michigan, RO.  

In August 2010, the appellant proffered testimony before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing was prepared and has been included in the claims folder 
for review.  

The claims files and the Veteran's testimony suggest that the 
Veteran believes that an overpayment issue arose as a result of 
incorrect computations of pension benefits at issue in this 
appeal.  That issue is not before the Board on appeal at this 
time.  The Veteran's contentions are REFERRED to the agency of 
original jurisdiction for appropriate action, if any.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant has come before the VA claiming that the amount he 
received for a nonservice pension was incorrectly computed and as 
such, he should receive additional benefits.  More specifically, 
the appellant has asserted that the monies he received for the 
years 2001 to the present were not properly computed, and, in 
particular, did not adequately reflect that he was paying for 
private medical insurance along with other medical expenses.  The 
Veteran contends that unreimbursed expenses were not properly 
accounted for when computing the amounts of monies he received 
from 2001 to the present.  

A review of the claims folder suggests that the appellant was 
originally granted a nonservice-connected pension and then 
adjustments were made to that award with respect to medical 
expenses.  However, it is unclear, based on the assignment of 
lump sum payments, how the yearly adjustment were made.  In 
particular, it is not clear whether an adjustment was made for 
health care insurance expanses.  

Moreover, the record, and more importantly, the information 
provided to the appellant in the Statement of the Case (SOC), is 
imprecise in its detailing of the dollar amounts used in 
determining the correct and adjusted funds that were due to the 
appellant.  The record is further vague in explaining how the 
appellant's nonservice-connected pension was reduced based on any 
Social Security Administration (SSA) benefits the appellant 
received in 2007 forward and any non-SSA retirement income he 
received.  

The Board would also note that St. Paul Debt Management Center 
(of the VA) has sent the appellant a letter indicating that he 
received $12,095.00 (US dollars) in benefits that he was not 
entitled to receive.  It is unclear from the record whether any 
of this amount was overpaid in years 2001 to the present.  The 
record suggests that some of these monies may have been paid in 
2005, 2006, and 2007, but again, the record is vague and 
inconclusive.  

A review of the available records before the Board fails to show 
whether an actual accounting and audit of the appellant's account 
has occurred.  The Board would note that the ambiguous nature of 
the information provided in the claims folder may be the result 
of the financial information being overseen by two Regional 
Offices (Detroit, Michigan, and Jackson, Mississippi), the 
Milwaukee Pension Center, and the St. Paul Debt Management 
Center.  Because of the lack of clarity, the Board believes that 
the claim should be returned to the RO so that additional 
processing of the claim may occur.  The Board believes that this 
is a necessity and must be accomplished prior to the Board 
issuing a decision on the merits of the appellant's claim.  
Without this information, the Board will be unable to provide a 
proper rationale for its decision that may be understood by the 
appellant, the appellant's representative, and the VA.  

Therefore, because there is a lack of clarity in the claims 
folder, it is the decision of the Board that the claim should be 
returned to the VAMC so that additional development may occur.  
See also by analogy Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991) (when a Veteran raises the validity of the debt as part of 
a waiver application . . . it is arbitrary and capricious and an 
abuse of discretion to adjudicate the waiver application without 
first deciding the Veteran's challenge to the lawfulness of the 
debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 
1998) (holding that when a Veteran challenges the validity of the 
debt and seeks waiver of the debt, the [RO] must first fully 
review the debt's validity and, if the office believes the debt 
to be valid, prepare a written decision fully justifying the 
validity of the debt before referring the waiver request to the 
Committee on Waivers and Compromises).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  The AMC/RO should request copies of all files 
of the appellant's currently located at the 
Milwaukee Pension Center and the St. Paul Debt 
Management Center, and these files should be 
included in the claims folder for review.  

The AMC/RO should also ask the appellant for 
additional information concerning any Social 
Security Administration benefits he may be 
receiving.  More specifically, the appellant 
should be asked when he started receiving SSA 
benefits, to include whether there was an initial 
lump sum payment of past-due monies.  He should 
also be asked whether he received any other 
retirement-type benefits, the dates of those 
benefits, and the amounts received.  

The city of Detroit should be asked to verify the 
amounts of retirement benefits paid to the 
Veteran in the years applicable to this claim.  

Once obtained, all documentation should be 
associated with the claims folder.

2.  The AMC/RO should then undertake an 
audit of the appellant's nonservice-pension 
account, from January 1, 2001, to the 
present, in order to provide the basis of 
all adjusted amounts paid to the appellant 
with respect to his nonservice-connected 
pension benefits.  The audit should further 
detail the amounts previously paid to the 
appellant, the dates of those payments, and 
a description of reason why the payments 
were made.  The Board notes that the audit 
should take into account any monies that 
the Veteran was actually paid, including 
those payments which are the subject of 
overpayment notification to the appellant 
from the St. Paul Debt Management Center of 
January 31, 2009.  

The audit should specifically detail what 
medical reimbursement amounts were accepted 
as expenses reducing income, and specify, 
for each expense, the income year in which 
the medical expense was incurred and 
specify which pension year the Veteran was 
to have received the increased payment 
based on the medical expense.  A 
determination should be made as to whether 
the medical reimbursement amounts submitted 
by the Veteran, including health insurance 
expenses, were properly credited to the 
appellant's account.  

The audit should further detail any Social 
Security Administration pension funds or 
other retirement funds that have been and 
are being used in calculating the amount of 
nonservice-connection pension dollars the 
appellant should receive.  

This audit should be accomplished on a 
month-by-month basis, and must cover the 
time period extending from January 1, 2001, 
to January 1, 2011.  A copy of the written 
audit should be inserted into the claims 
file and another provided to the appellant 
and his representative.

3.  When the development requested has been 
completed, the case should again be 
reviewed by the AMC on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


